Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 7/15/2020 in combination with  w/replacement sheet on 1/13/2021 Fig. 8), these drawings have been reviewed and are approved by the examiner.

	In response to communication (1/13/2021), applicant request entry of an amendment to the specification (Preliminary Amendment dated 1/13/2021), directed to an amendment to the specification, was reviewed and is approved, as such, the amendment does not introduce new matter to this application.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-26, 28-33 and 36-40 are rejected under 35 U.S.C. 102 as being anticipated by PARTHASARATHY et al. (US 2013/0041877).
Regarding claims 21 and 31 and 37, PARTHASARATHY teaches, a search system (see search Engine and from a terminal, Figs. 1-2, 0019- to displayed results in Fig. 6), comprising:
a processing unit (based on, Fig. 2); and 
a storage device storing computer executable instructions (see Method steps illustrated, Figs. 3, 5, 7-8), that when executed by the processing unit, cause operations comprising:

o	identifying a result metadata type (SEE TYPES, 0028), that is associated with a subset of search results

SEE Query clustering system, w/Data Items w/Metadata

SEE Items, being any of (0028), with associated properties or Metadata (e.g. image, document, spreadsheet, binary, and so forth), date created, people associated with the item, location, category, user-defined property, and so forth.
 
[0028] FIG. 2 is an illustration of a query clustering system 200 in accordance with embodiments of the invention. The system 200 includes a data storage 210 that stores a plurality of data items 220 to be displayed at a user interface (not shown). Such data items 220 can include documents, files, folders, images, audio files, source code and so forth that can appear in various viewable states at the user interface. The data items 220 are also associated with various properties, such as metadata that describes such aspects as an item's type (e.g. image, document, spreadsheet, binary, and so forth), date created, people associated with the item, location, category, user-defined property, and so forth. An aggregator 230 collects the data items 220 and associated properties and presents the items to a property analyzer 240 that performs an analysis of respective items and properties. For example, such analysis can include automatically determining a score for various possible clustering scenarios or potential groupings for items.


o	identifying a result metadata that is associated with one or more results in the subset of search results, the result metadata corresponding to the result metadata type

SEE Item Types (defined by, Metadata), 0028

grouping (see 0001-, 0021, 0023-, 0028-0029, 0031, 0033-) the one or more results in the subset of search results in a cluster 

Note, is, based on the METADATA, being, data about the Data.
 
Note Items (results) are grouped with respect to a type or types (metadata), performs grouping to clustering TO DIVIDING CLUSTERS, based on various types, INCLUDING DATES BEING, Metadata

SEE Grouping, TO CLUSTERING AND even dividing, THEREAFTER, by a publication date (Type Metadata), forming one or more subdivided clusters (0035), GROUPED BY, other metadata (0034), by, “royal wedding”, or Text CONTENT OF documents (Fig. 4), AND DISPLAYING THE clustered, as well as Non-clustered, search Results (0031), panel. 

o	providing the cluster in a search results panel and causing presentation of the search results panel

SEE Fig. 6 comprises at least one search panel with clustered results, based on as claimed.

Note details of Fig. 6, comprises a UI, w/Two subdivided Clusters

[0041] FIG. 6 illustrates a display on a user interface of a search engine results page (SERP), which contains two subdivided clusters. In the displayed example, a search query containing the keywords China, plane, and crash was implemented. Since the retrieved documents contain multiple documents covering two different plane crashes in China, the returned results include two subdivided clusters for the two different plane crashes, rather than all of the relevant documents combined into just one cluster, or no cluster at all, since these are "old" documents. Each subdivided cluster display gives a thumbnail synopsis of that particular subdivided cluster, with links to the documents contained within the subdivided cluster. A thumbnail synopsis provides a summary of the content within the subdivided cluster. Embodiments of the invention of a subdivided cluster synopsis contain one or more features, such as a dominant title, a dominant image, a dominant news summary, or an image depicting the subdivided cluster event. The subdivided cluster synopsis may also contain the number of documents within the subdivided cluster, a host domain, or one or more dominant features of the subdivided cluster.

[0031] The search results are grouped into a certain number of document clusters in step 330. The document clusters can be grouped by Keyword Association Clustering Classes (KWAC), as an example. Each result document is put into each of its classes associated with each of the search keywords, and the union of all the classes of the result documents may be used to construct the final document clusters for the search results. The clusters are ranked according to the ranks of documents included in each cluster and the associative weights of the clustered documents with the corresponding cluster, such that clusters with higher ranks and documents with higher ranks in each of the clusters are identified first. Clustered search results are organized for display and delivered to the user in step 340.



Regarding claims 22 and 33, wherein the storage device stores further computer executable instructions for:
prior to grouping the one or more results, determining a score associated with the result metadata; and comparing the score 

(0028, can read on a Count or even a similarity consideration), to a threshold value (0042, # of document), 

wherein the grouping of the one or more results in the subset of search results in the cluster comprises grouping, based on the comparison 

(SEE Group or Grouped or Grouping vs. clustering and dividing, is based on a comparing operation.
0001-, 0021, 0023, 0029, 0031, 0033, 0035, 0037, 0040, 0043), 

O	the one or more results in the subset (see divided), of search results in the cluster

[0033] FIG. 4 illustrates a system and process in which multiple documents are grouped into clusters, which can be implemented using the clustering system and method described above with reference to FIGS. 2 and 3, respectively. At the top of FIG. 4, a plurality of documents, labeled as a.sub.1, a.sub.2 . . . a.sub.n are grouped according to content to form a cluster.sub.a. Cluster.sub.a is identified with an identification number, ID.sub.a. The plurality of documents in cluster.sub.a are then further grouped or divided according to publication date, to form one or more subdivided clusters.

And

SEE FINER GROUPING (by Temporal, Metadata or by Date)
[0040] Any previously formed clusters, as well as newly formed clusters from retrieved documents, are divided into subdivided clusters according to publication date in step 540. This subdivision allows for finer grouping of temporally related events on a particular cluster. The clustering algorithm groups the documents by ID number and then publication date. The subdivided clusters are then delivered to a user interface to provide a more consistent experience to the user and to allow for more diversity through the display of other individual non-clustered results in step 550.

Note Fig. 6, is after the search and clustering Step, forming groups (on Metadata) based on search results, to groups, clusters, even divided, clusters (on Metadata & rules) and thereafter present to the user in Fig. 6.
SEE clustering based on any of: content similarity or publication date, or both, wherein the recited threshold could be based on, (substantially all appears considers some sort of threshold, including Yes/No), associated with Similarity (or a threshold), Data (is also a form of threshold) and/or Ranks

“…number of documents could be previously established, which would trigger formation of a cluster.”, to a clustering Rule (Threshold), based on, # Documents

Note, “…The formed clusters and individual non-clustered retrieved documents are delivered to a user interface in a SERP in step 740…”
[0042] FIG. 7 illustrates a flow diagram for a method of delivering persistent clusters in a search engine results page (SERP), the computer-readable instructions for which are embodied on one or more computer-readable storage media. Multiple documents are retrieved from a database in response to a search query at the time of the search query in step 710. An alternative embodiment provides clustering to occur at the time the documents are indexed, independent of the time of the search query. The content of each retrieved document is analyzed to determine if some of the retrieved documents should be clustered based on content similarity or publication date, or both in step 720. Each cluster will contain the associated Uniform Resource Locators (URLs) for each retrieved document. The number of documents with similar content that would warrant forming a cluster will vary. A threshold number of documents could be previously established, which would trigger formation of a cluster. An identification (ID) number is assigned to each cluster in step 730. The ID number has cluster attributes associated with it for subsequent tracking and retrieval of that cluster. The formed clusters and individual non-clustered retrieved documents are delivered to a user interface in a SERP in step 740. A thumbnail synopsis of each delivered cluster is also displayed in step 750. A thumbnail synopsis of each cluster will give an overall summary or view of the cluster contents.



	Regarding claims 23 and 36, PARTHASARATHY is deemed to further meet as claimed, 
O	wherein the determining of the score (Count or counts), associated with the result metadata comprises determining a total score (Total Count), associated with the result metadata by: determining a score for each result in the subset of search results and aggregating the scores (adding the counts, to a total Number), to produce the total score 
(a total Number or Count, is compared with a Threshold, which triggers cluster generations) vs. non-clustered document generations (Since Failed, the RULE).

SEE 0042, 
“A threshold number of documents could be previously established, which would trigger formation of a cluster.”

Therefore, is based on the Metadata, is counted (NUMBER of documents), is the basis against the threshold and comparing, to the threshold (a SCORE, being a Count), is a Total score, generated through aggregation of counting the Number of Documents, with respect to a threshold, upon the threshold, triggers actual cluster generation vs. Non-clustered items, as classification of documents, that fail the rule.

SEE in 0042
“…The content of each retrieved document is analyzed to determine if some of the retrieved documents should be clustered based on content similarity or publication date, or both in step 720. Each cluster will contain the associated Uniform Resource Locators (URLs) for each retrieved document. 

The number of documents with similar content that would warrant forming a cluster will vary. 

A threshold number of documents could be previously established, which would trigger formation of a cluster. An identification (ID) number is assigned to each cluster in step 730. The ID number has cluster attributes associated with it for subsequent tracking and retrieval of that cluster. The formed clusters and individual non-clustered retrieved documents are delivered to a user interface in a SERP in step 740. A thumbnail synopsis of each delivered cluster is also displayed in step 750. A thumbnail synopsis of each cluster will give an overall summary or view of the cluster contents.

	Regarding claim 24, PARTHASARATHY is deemed to further meet as claimed,
O	wherein the determining of the score for each result in the subset of search results comprises 
O	multiplying a rank value, of each result that is based on a position of the result in the search results by a respective weighting factor.

Or, 	multiplying a rank value by a respective weighting factor, of each result that is based on a position (Rank) of the result in the search results

SEE 0031, with clusters with, Higher Ranks (or Scores) and 
ranked according to the ranks of documents included in each cluster and the associative weights of the clustered documents with the corresponding cluster, such that clusters with higher ranks and documents with higher ranks in each of the clusters are identified first.
 
	Note results are, ranked, according to the ranks of documents included in each cluster and the associative weights. 
	
Therefore, clusters are Ranked, in accord to the document rank and the associated Weights, therefore, appears to read on as claimed.
Weighted Rank = Rank * Weight, see below 
“…The clusters are ranked according to the ranks of documents included in each cluster and the associative weights of the clustered documents with the corresponding cluster, such that clusters with higher ranks and documents with higher ranks in each of the clusters are identified first. Clustered search results are organized for display and delivered to the user in step 340….”


[0031] The search results are grouped into a certain number of document clusters in step 330. The document clusters can be grouped by Keyword Association Clustering Classes (KWAC), as an example. Each result document is put into each of its classes associated with each of the search keywords, and the union of all the classes of the result documents may be used to construct the final document clusters for the search results. The clusters are ranked according to the ranks of documents included in each cluster and the associative weights of the clustered documents with the corresponding cluster, such that clusters with higher ranks and documents with higher ranks in each of the clusters are identified first. Clustered search results are organized for display and delivered to the user in step 340.


	Regarding claims 25, 32-33 and 39, PARTHASARATHY is deemed to further meet as claimed, wherein: the comparing of the score to the threshold value comprises determining whether the score is equal to or greater than the threshold value; and the storage device stores further computer executable instructions for: based on a determination that the score equals or exceeds the threshold: 
grouping the one or more results in the subset of search results in the cluster and providing the cluster in a clustered results panel of the search results panel; and 

based on a determination that the score is less than the threshold value: providing the one or more results in the subset of search results in a non-clustered results panel of the search results panel

SEE Fig. 6, search result displayed with at least one panel (or border or outlines areas)

SEE non-clustered search results
Abstract
Methods, systems, and media are provided for delivering clustered search results for recent and non-recent events by maintaining the identification (ID) numbers of the respective clustered documents beyond the "fresh" life span of the clustered documents. When clusters are formed according to similar content, an ID number and associated attributes are assigned to each of the clusters. This provides a mechanism to track and retrieve the respective clusters for subsequent delivery of search results. The respective ID numbers of the clusters are maintained, even after the documents are no longer considered "fresh." These similar-content clusters are further subdivided according to publication date. This provides individual subdivided clusters for similar content events that occurred at different time spans, which are delivered along with individual non-clustered search results in a SERP.


SEE Clustered vs. non-clustered results, associated with the results of a search clustered and non-clustered, displayed Results (Fig. 6), is based on a grouping, scoring and threshold consideration to Group to a Cluster and to a Non-Cluster, is based on a score (0028) or similarity (0035), even ranking (0030, 0031), and/or Date to divide (0005, 0016, 0021, 0022-), related grouped results (similar), considerations and or other metadata (0028-)
[0034] The following example is given to illustrate the use and advantage of forming clusters and subdivided clusters. Suppose that a received user query contained the words, [royal wedding]. Several results would be returned, wherein most of the results would pertain to the recent 2011 royal wedding of William and Kate, but there could also be results returned from the royal wedding of Charles and Diana that took place thirty years earlier. The royal wedding of William and Kate would have been clustered shortly after the event, and traditionally, would remain clustered for a period of 2-4 weeks or for approximately one month, for example. Recently produced documents, such as documents produced within the last 2-4 weeks or within the last month, are referred to as fresh documents. Using traditional approaches, after the documents are no longer considered to be fresh documents, the associated cluster ceases to exist, and the results containing those non-fresh documents for the two royal weddings would be intertwined and presented as individual, non-clustered results. However, with the use of persistent ID numbers in accordance with embodiments of the present invention, the content-related cluster, e.g. [royal wedding] search results, can be maintained and further divided into additional categories, such as publication date. The persistent clusters are in addition to any newly formed clusters. In the example just illustrated, there would likely be two subdivided clusters in the [royal wedding] search results--one for the royal wedding of William and Kate, and a second subdivided cluster for the royal wedding of Charles and Diana.


	Regarding claim 26 PARTHASARATHY is deemed to further meet as claimed, wherein: the result metadata comprises an enterprise storage site, and the determining of the score associated with the result metadata comprises determining a total score associated with the result metadata by: determining a score for each result in the subset of search results; aggregating the scores to produce a sum; and multiplying the sum by a weighting factor associated with the enterprise storage site to produce the total score
SEE analysis of claim 24, reads on as claimed and 0031 (Ranked and w/Weights), leading to clusters with Higher Rank are identified first and delivered to the user at the display.

Regarding claims 28-29, PARTHASARATHY is deemed to further meet as claimed wherein the providing of the cluster in the search results panel comprises providing the cluster in a clustered results panel of the search results panel, as claimed in claim 28
and
wherein the storage device stores further computer executable instructions for providing search results not included in the subset of search results in a non-clustered results panel of the search results panel

SEE Clustering (0016-, 0021-) and Non-clustering (result screen is associated with a at least one panel), in Fig. 6, including 
Clustering, Non-clustering results in the panel (see above)
Abstract, 0034, 0040, 0042 


Regarding claim 30, PARTHASARATHY is deemed to further meet as claimed, further comprising a communications device (Fig. 1 & 2 to Fig. 6), operably connected to the processing unit, wherein the storage device stores further computer executable instructions (0013-0014, 0019) for causing the search results panel to be transmitted to a client-computing device using the communications device
SEE Fig. 6

	Regarding claim 38, PARTHASARATHY is deemed to further meet as claimed, wherein the subset of search results comprises a top N results (0023, “A set number of top results”), in the search results, where N is a number greater than one (to be clustered, based on a Number of documents or a threshold Number (more than one 0042, to be clustered) and presented to the user.

Regarding claim 40 of claim 37, PARTHASARATHY is deemed to further meet as claimed, wherein the additional metadata comprises at least one of: 
O	personalized metadata (user-defined property), 
O	a relationship metadata 
(see date created, people associated with the item, location, category, 
O	an interaction metadata, or 
O	an organization metadata (Such as w/Date or 0001)

[0028] FIG. 2 is an illustration of a query clustering system 200 in accordance with embodiments of the invention. The system 200 includes a data storage 210 that stores a plurality of data items 220 to be displayed at a user interface (not shown). Such data items 220 can include documents, files, folders, images, audio files, source code and so forth that can appear in various viewable states at the user interface. The data items 220 are also associated with various properties, such as metadata that describes such aspects as an item's type (e.g. image, document, spreadsheet, binary, and so forth), date created, people associated with the item, location, category, user-defined property, and so forth. An aggregator 230 collects the data items 220 and associated properties and presents the items to a property analyzer 240 that performs an analysis of respective items and properties. For example, such analysis can include automatically determining a score for various possible clustering scenarios or potential groupings for items.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Roustant et al. (US 2004/0093321)
	Regarding claim 34 of claim 33, wherein the comparing of the score to the threshold value comprises determining whether the score is within a range of scores

SEE Roustant, performs Clustering of search results, and considers threshold ranges associated with scores, wherein the based on the Range threshold values, performs clustering or merging two clusters, performing clustering based on a merging threshold range, wherein, the merging threshold, is a number ranging from 0 to 1 depending on the grouping mode selected by the user.

[0060] After having computed preliminary clusters at 326, the preliminary clusters are merged according to the grouping mode by first identifying how many search results each group has in common with other groups (i.e., number of search results in common). Subsequently, for each set of two distinct preliminary clusters a and b, these clusters are merged if: (number of search results in common)/(number of search results of cluster a).gtoreq.(merging threshold) AND (number of search results in common)/(number of search results of cluster b).gtoreq.(merging threshold), where "merging threshold" is a number ranging from 0 to 1 depending on the grouping mode selected by the user.

	Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify PARTHASARATHY, in view of the teachings of Roustant, to, compare a score (value), to the threshold value comprises determining whether the score is within a range of scores, and applies the Range the threshold with respect to a score, to trigger a clustering (merge cluster operation), as taught by Roustant.  
	Regarding claim 35, the combination as applied to Claim 34, appears also renders obvious, wherein the comparing of the score to the threshold value comprises determining whether a difference between the score and a score of another result
metadata that corresponds to the result metadata type is equal to or less than a given amount (or based on a Range).



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claims 21, 31, 37, the claims recites, based on the broadest reasonable interpretation, the steps of operation identifying result metadata associated with search results (anything), grouping and/or clustering based on the metadata type (anything) and rendering thereafter, appear can be accomplished the human mind, with supporting, pen and paper or alternatively facilitated with a computer support system, supporting manual based clustering on the display, of provided search results.
This judicial exception is not integrated into a practical application because the level of preemption, associated with the scope of the claims.
Note, results & metadata type, pre-empts all embodiment, associated the scope is not limited to anything, therefore not deemed directed to any practical application. 
Step 1: Answer: Yes

To consider, a streamline analysis, based on the claim or
claims, as a whole being self-evident
Answer: No

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to
significantly more than the abstract idea. It’s also noted that the claims do not recite any additional elements (/.e., computing device, etc.,). However, said additional elements are recited at a high-level of generality (i.e., as a generic computing device performing generic determining and comparing functions), such that it amounts no more than mere instructions to apply the exception or abstract idea using a generic computer
component.

Therefore, the claim is directed to non-statutory subject matter as being directed to an abstract idea without being integrated into a practical application nor significantly
more.

Next step 2A: to consider, being directed to, an abstract
Idea, of organizing given information based on determined differences (Types) and effecting groups or clusters based on the determination, is conventionally deemed accomplishable, with the human mind.

Answer: Yes (Therefore, deemed abstract)

	Step 2B
The claimed elements at least in the independent claims  are deemed conventional in the art, even routine to those skilled in the art, accomplishable by the brain, the claims do not include any limitations directed to, any practical applications, due to the scope imparted to the claims.

Regarding dependent claims 22-30, 32-36, 38-40, are also rejected under 35 U.S.C 101 as being directed to non-statutory subject matter for the same reasons addressed above as the claims are directed to abstract idea without being integrated into a practical application nor being significantly more.









Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 


Claim 27, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The applied prior art fails to teach, while Vadrevcu et al. (US 20160378858), appears to be the closest representation of claim 27, wherein the Formula at 0041, appears the closest does as claimed and the determining of the score associated with the result metadata comprises determining a total score associated with the result metadata based on an equation: includes weighted (alpha) * summation, but fails to particularly teach, Summation of Result Rank x site Rank, associated with the weighting factor. 
	
The prior art fails to particularly teach (as claimed), the result metadata comprises an enterprise storage site, and the determining of the score associated with the result metadata comprises determining a total score associated with the result metadata based on an equation: where the result rank is a first rank value based on a position of the result in the search results, the site rank is a second rank value based on a position of the enterprise storage site in a hierarchy of enterprise storage sites, and the site weighting factor is a weighting factor associated with the enterprise storage site.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(A) NACHLIELI et al. (US 2017/0293625), teaches grouping or clustering results to render, generating various clusters (initial, New and User Approved), and generates a Residual, wherein the Residual is not clustered (are results that, DO NOT FIT, a cluster) the residual is a group that is defined as a non-clustered (since results Don’t Fit), placed to a Residual group 120, is associated (separate), with on the clustered groups (initial, new & user approved).
[0035] With the initial clusters 118 in a block of the data 104 being determined, the clustering module 112 may mark all data items that fit the initial clusters 118 as clustered, and all of the data items that do not fit the initial clusters 118 as residual (i.e., for adding the data items that do not fit the clusters to a residual 120). For the example of FIG. 3A, with respect to feature #2, the clustering module 112 may mark all data items (e.g., the data items for categories 308, 312, 318, 320, and 324) that fit the initial clusters 118 as clustered, and all of the data items (e.g., the remaining data items) that do not fit the initial clusters 118 as residual (e.g., for adding to the residual 120).


Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system: "http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        
12/16/2022